

115 HR 2490 IH: Working Students Act
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2490IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Bera introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend title IV of the Higher Education Act of 1965 in order to increase the amount of financial
			 support available for working students.
	
 1.Short titleThis Act may be cited as the Working Students Act. 2.Increasing support for working students by 35 percent (a)Dependent studentsSection 475(g)(2)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087oo(g)(2)(D)) is amended to read as follows:
				
 (D)an income protection allowance (or a successor amount prescribed by the Secretary under section 478) of $9,010 for academic year 2018–2019;.
 (b)Independent students without dependents other than a spouseSection 476(b)(1)(A)(iv) of the Higher Education Act of 1965 (20 U.S.C. 1087pp(b)(1)(A)(iv)) is amended to read as follows:
				
 (iv)an income protection allowance (or a successor amount prescribed by the Secretary under section 478)—
 (I)for single or separated students, or married students where both are enrolled pursuant to subsection (a)(2), of $14,010 for academic year 2018–2019; and
 (II)for married students where 1 is enrolled pursuant to subsection (a)(2), of $22,460 for academic year 2018–2019;.
 (c)Independent students with dependents other than a spouseSection 477(b)(4) of the Higher Education Act of 1965 (20 U.S.C. 1087qq(b)(4)) is amended to read as follows:
				
 (4)Income protection allowanceThe income protection allowance is determined by the following table (or a successor table prescribed by the Secretary under section 478), for academic year 2018–2019:
						Income Protection Allowance
							
									Family SizeNumber in College
									(including student)12345For each additional subtract:
								
									2$35,470$29,410$6,030
									344,17038,130$32,070
									454,54045,49042,450$36,370
									564,36058,28052,24046,190$40,160
									675,26069,21063,19057,09051,070
									For each
									additional
									add:8,500.
 (d)Updated tables and amountsSection 478(b) of the Higher Education Act of 1965 (20 U.S.C. 1087rr(b)) is amended— (1)in paragraph (1), by striking subparagraphs (A) and (B) and inserting the following:
					
 (A)In generalFor each academic year after academic year 2018–2019, the Secretary shall publish in the Federal Register a revised table of income protection allowances for the purpose of sections 475(c)(4) and 477(b)(4), subject to subparagraphs (B) and (C).
 (B)Table for independent studentsFor each academic year after academic year 2018–2019, the Secretary shall develop the revised table of income protection allowances by increasing each of the dollar amounts contained in the table of income protection allowances under section 477(b)(4) by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the academic year for which the determination is being made), and rounding the result to the nearest $10.; and
 (2)in paragraph (2), by striking shall be developed and all that follows through the period at the end and inserting shall be developed for each academic year after academic year 2018–2019, by increasing each of the dollar amounts contained in such section for academic year 2018–2019 by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the academic year for which the determination is being made), and rounding the result to the nearest $10..
 (e)Effective dateThe amendments made by this section shall take effect beginning on July 1, 2018, and shall apply to grant and award determinations made under title IV of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) beginning with the 2018–2019 award year.
			